Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
1.	Examiner notes the optional language, i.e. “at least one functional group is protected with a protecting group optionally comprising -O-, -NR- (wherein R is hydrogen or C1-10 alkyl group), -C(=O)-, or a combination thereof” (emphasis added) of Claims 3-7. MPEP § 2111.04 states that “Claim scope is not limited . . . by claim language that does not limit a claim to a particular structure.” Thus, the “optionally comprising” language is considered an optional limitation, and thus this language, as it currently reads, provides no limitation at all.
2.	Alternatively, the optional limitation of Claims 5-7 of “optionally connected to form a ring” is not disregarded, as said language imparts a broad interpretation, including wherein the R-groups may be bonded to each other, which might not have been otherwise understood to be within the scope of the claim.

Response to Arguments
3.	Applicant’s arguments, see page 10, line 16, filed 23 July 2021, with respect to the rejection of Claims 1-2, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Nagae et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/204206 A1), hereinafter Nagae, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant’s arguments, see page 10, line 16, filed 23 July 2021, with respect to the rejection of Claims 1-4 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Narang et al. (United States Patent No. US 5,849,809 A), hereinafter Narang, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
5.	Applicant’s arguments, see page 10, line 16, filed 23 July 2021, with respect to the rejection of Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Minegishi et al. (United States Patent Publication No. US 2013/0341304 A1), hereinafter Minegishi, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Ding et al. (United States Patent Publication No. US 2017/0009006 A1), hereinafter Ding.
9.	Regarding Claims 1-8, Imada teaches (Paragraphs [0013-0062] of English Translation) a polyarylene ether. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an additive polymer. Imada teaches (Paragraph [0083] of English Translation) a solvent. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises an aromatic group or a heteroaromatic group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the aromatic group or the heteroaromatic group comprises at least one protected or free functional group selected from hydroxy, thiol, and amino. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one protected or free functional group is hydroxy. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one functional group is protected with a protecting group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the protecting group comprises a formyl group, a substituted or unsubstituted linear or branched C1-10 alkyl group, a substituted or unsubstituted C3-10 cycloalkyl group, a substituted or unsubstituted C2-10 alkenyl group, a substituted or unsubstituted C2-10 alkynyl group, or a combination thereof. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (I) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (II) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (III) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an amount of the additive polymer is 0.1 to 20 weight percent based on the total weight of solids in the composition.
10.	However, while Imada teaches a polyarylene ether, it does not teach the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties.
11.	Ding teaches (Paragraphs [0014-0034]) the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Ding teaches (Paragraph [0034]) the polyarylene ether therein disclosed exhibit increased solubility and may provide a low dielectric constant insulating material on a substrate, i.e. an underlayer.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imada to incorporate the teachings of Ding to comprise the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Doing so would result in increased solubility and the capability of providing a low dielectric constant insulating material on a substrate, as recognized by Ding.

13.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Hahnfeld et al. (United States Patent Publication No. US 2017/0037894 A1), hereinafter Hahnfeld.
14.	Regarding Claims 1-8, Imada teaches (Paragraphs [0013-0062] of English Translation) a polyarylene ether. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an additive polymer. Imada teaches (Paragraph [0083] of English Translation) a solvent. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises an aromatic group or a heteroaromatic group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the aromatic group or the heteroaromatic group comprises at least one protected or free functional group selected from hydroxy, thiol, and amino. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one protected or free functional group is hydroxy. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one functional group is protected with a protecting group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the protecting group comprises a formyl group, a substituted or unsubstituted linear or branched C1-10 alkyl group, a substituted or unsubstituted C3-10 cycloalkyl group, a substituted or unsubstituted C2-10 alkenyl group, a substituted or unsubstituted C2-10 alkynyl group, or a combination thereof. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (I) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (II) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (III) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an amount of the additive polymer is 0.1 to 20 weight percent based on the total weight of solids in the composition.
15.	However, while Imada teaches a polyarylene ether, it does not teach the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties.
16.	Hahnfeld teaches (Paragraphs [0027-0089]) the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Hahnfeld teaches (Paragraph [0014]) the polyarylene ether therein disclosed exhibit increased solubility and may provide a low dielectric constant insulating material on a substrate, i.e. an underlayer.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imada to incorporate the teachings of Hahnfeld to comprise the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Doing so would result in increased solubility and the capability of providing a low dielectric constant insulating material on a substrate, as recognized by Hahnfeld.

18.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Lau et al. (United States Patent No. US 6,303,733 B1), hereinafter Lau.
19.	Regarding Claims 1-8, Imada teaches (Paragraphs [0013-0062] of English Translation) a polyarylene ether. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an additive polymer. Imada teaches (Paragraph [0083] of English Translation) a solvent. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises an aromatic group or a heteroaromatic group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the aromatic group or the heteroaromatic group comprises at least one protected or free functional group selected from hydroxy, thiol, and amino. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one protected or free functional group is hydroxy. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one functional group is protected with a protecting group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the protecting group comprises a formyl group, a substituted or unsubstituted linear or branched C1-10 alkyl group, a substituted or unsubstituted C3-10 cycloalkyl group, a substituted or unsubstituted C2-10 alkenyl group, a substituted or unsubstituted C2-10 alkynyl group, or a combination thereof. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (I) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (II) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (III) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an amount of the additive polymer is 0.1 to 20 weight percent based on the total weight of solids in the composition.
20.	However, while Imada teaches a polyarylene ether, it does not teach the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties.
21.	Lau teaches (pg. 10, col. 9, line 1 to pg. 16, col. 21, line 54) the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Lau teaches (pg. 9, col. 8, lines 33-49) the polyarylene ether therein disclosed exhibit excellent thermal stability, a high degree of planarization, a low dielectric constant, excellent gap-fill capability, and may provide a low dielectric constant insulating material on a substrate, i.e. an underlayer.
22.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imada to incorporate the teachings of Lau to comprise the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Doing so would result in excellent thermal stability, a high degree of planarization, a low dielectric constant, excellent gap-fill capability and the capability of providing a low dielectric constant insulating material on a substrate, as recognized by Lau.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
24.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
25.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/04/2022